Case 1:17-cv-00914-RGA-SRF Document 338 Filed 04/01/21 Page 1 of 2 PageID #: 19908

                             MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP
                                          1201 N ORTH M ARKET S TREET
                                                 P.O. B OX 1347
                                      W ILMINGTON , D ELAWARE 19899-1347

                                                   (302) 658-9200
                                                (302) 658-3989 FAX
  JEREMY A. TIGAN
  302 351 9106
  jtigan@morrisnichols.com


                                                   April 1, 2021
  BY ELECTRONIC FILING

  The Honorable Richard G. Andrews
  United States District Court
    for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

                       Re:     Bioverativ Inc., et al. v. CSL Behring LLC et al.,
                               C.A. No. 17-914 (RGA)

  Dear Judge Andrews:

           I write on behalf of counsel for both parties in response to the Court’s October 19, 2020
  Order [D.I. 332]. Specifically, I write to advise the Court of “any scheduling issues relating to
  witness availability, and whether, from the perspective of both parties, the June 1, 2021 start date
  still appears viable.”

         Due to several difficulties created by the ongoing pandemic, the parties believe that the
  June 1, 2021 trial start date does not appear to be viable. The parties have met and conferred
  twice and are in agreement on most, if not all, points.

          The parties wish to have a live jury trial, with witnesses testifying in person. However,
  the parties each have witnesses located outside of the United States (including in the United
  Kingdom, France, Germany, and Australia) who will need to travel to Delaware to testify in
  person. Due to current global restrictions on international travel, some ex-US witnesses may be
  restricted from leaving their home country and may not be able to enter the US to testify in
  person by June. Even if an ex-US witness can enter the country to testify in person by then, it is
  unclear how – and for how long – that witness would need to quarantine before and after the
  trial. Additionally, not all of the ex-US and US-based witnesses are vaccinated and, while the
  parties are hopeful, it is unclear whether these witnesses could be vaccinated in time for the
  vaccination to be effective by June 1st.

          Under these circumstances, the parties respectfully request that the upcoming trial be
  rescheduled for a date certain later in 2021 or early 2022 as the first case scheduled for that date,
  if possible. This case has been pending since 2017 and trial has been rescheduled twice before
  now (March 2020 to October 2020 to June 2021). The expert witnesses in this case include both
  treating physicians and scientists who have limited scheduling flexibility. Having a certain start
Case 1:17-cv-00914-RGA-SRF Document 338 Filed 04/01/21 Page 2 of 2 PageID #: 19909

  The Honorable Richard G. Andrews
  April 1, 2021
  Page 2

  date will allow the parties’ witnesses, including the witnesses located outside of the United
  States, to plan their travel to Delaware for trial so as not to conflict with other obligations.

          A pretrial conference is currently scheduled for May 21, 2021 and the submission of
  proposed amendments, or objections thereto, to the Pretrial Order [D.I. 278, 279] is currently
  scheduled for May 17, 2021. [D.I. 332]. If the Court is agreeable to rescheduling the trial, the
  parties request that these dates also be moved closer to the rescheduled trial and can propose
  interim dates once the trial date is set.

                                              Respectfully,

                                              /s/ Jeremy A. Tigan

                                              Jeremy A. Tigan (#5239)

  JAT/rs
  cc:    Clerk of the Court (via CM/ECF)
         All Counsel of Record (via CM/ECF and email)
